Citation Nr: 1756270	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-42 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected asthma and residuals of splenectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2016, the Board remanded this matter for additional development.  The Board finds there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has vertigo that is related to service-connected residuals of splenectomy.


CONCLUSION OF LAW

The criteria for service connection for vertigo as secondary to residuals of splenectomy are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show: (1) that a current disability exists; and (2) that the current disability was either: (a) caused by; or (b) aggravated by a service-connected disability. Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.§ 5107 (b); 38 C.F.R. § 3.102 . When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has a current diagnosis of vertigo. See January 2009 Neurology Consultation Note. The Veteran reported experiencing vertigo, tinnitus, and left ear hearing loss. See October 2014, May 2009 Statement in Support of Claim; February 2009 Notice of Disagreement. The January 2009 Neurology Consultation Note also showed an impression of "Meniere Disease" for the Veteran. 

The Veteran's service treatment records do not show evidence that he had vertigo in service; however, the Veteran is not asserting it existed in service. Instead, the Veteran asserts that his vertigo is etiologically-related to his active service by service-connected splenectomy and asthma. The Veteran stated that he has a compromised immune system due to his splenectomy, and therefore when he experiences a common cold, it triggers asthma and vertigo. See September 2010 VA Form 9.

The Veteran underwent an ear, nose, and throat VA examination in May 2009. The Veteran's claim folder was reviewed. The examiner provided that "I do not feel that his dizziness is related to his external otitis with lymphadenopathy" based on the "reasonably clear history of upper respiratory tract infections leading to left [E]ustachian tube dysfunction associated with labyrinthitis in the left ear leading to vertigo..." The opinion is silent for a discussion of the Veteran's history of hearing loss and tinnitus. The opinion did not note any relevant medical records in forming the opinion.

A VA medical opinion was obtained in May 2014. The examiner reviewed the Veteran's claims folder and available medical records. The opinion did not indicate a medical history was obtained from the Veteran. An in-person examination was not noted. The examiner found the Veteran's vertigo not related to splenectomy or asthma. The examiner provided that he had no knowledge of a relationship between splenectomy and vertigo and concluded that the Veteran's vertigo was related to upper respiratory tract problems, not lower respiratory tract asthma.

An addendum opinion was obtained in August 2017 concerning the link between the Veteran's vertigo and his service-connected asthma. The examiner provided that he has no knowledge that asthma can cause vertigo and could not locate any medical articles that support such a link. The opinion found no medical records to support a link between the two disabilities. Therefore, the record does not contain competent, credible, and probative evidence that the Veteran's vertigo is linked to his service-connected asthma.

In an August 2017 opinion, the examiner concluded that it was at least as likely as not that the Veteran's vertigo was caused by his service-connected splenectomy because the splenectomy causes more frequent episodes of upper respiratory tract infections, which can trigger inner ear dysfunction resulting in vertigo.  The examiner noted that there are medical records in support.  The examiner also concluded that the Veteran's vertigo was aggravated by his service-connected splenectomy.
 
The record thus contains conflicting medical opinions as to the likely relationship of the Veteran's vertigo to his service-connected splenectomy, namely the August 2017 positive opinion, and the May 2009 and May 2014 negative opinions.  However, the Board concludes that, in this case, the competent medical opinion evidence of record is at least in relative equipoise as to whether the Veteran's vertigo is caused by his service-connected residuals of splenectomy.  Therefore, resolving any  reasonable doubt in his favor, as is required by the law, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for vertigo as secondary to residuals of splenectomy is warranted.


ORDER

Entitlement to service connection for vertigo as secondary to residuals of splenectomy is granted.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


